Case 20-01796   Doc 57-3 Filed 07/23/20 Entered 07/23/20 11:39:31   Desc
                     Retainer Agreement Page 1 of 4
Case 20-01796   Doc 57-3 Filed 07/23/20 Entered 07/23/20 11:39:31   Desc
                     Retainer Agreement Page 2 of 4
Case 20-01796   Doc 57-3 Filed 07/23/20 Entered 07/23/20 11:39:31   Desc
                     Retainer Agreement Page 3 of 4
Case 20-01796   Doc 57-3 Filed 07/23/20 Entered 07/23/20 11:39:31   Desc
                     Retainer Agreement Page 4 of 4
